IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00441-CR
No. 10-10-00442-CR
 
Ex
parte Maria Gonzales
 
 
 
 

From the County Court
at Law No. 2
McLennan County, Texas
Trial Court Nos. 20100004HC4
and 20100005HC4
 

STATEMENT OF RECUSAL

 




            I
hereby recuse myself from further participation in this case.
 
 
                                                                                    _____________________________
                                                                                    FELIPE REYNA
                                                                                    Justice
 
 
                                                                                    Date:
________________________